Citation Nr: 0632690	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  99-20 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for a bilateral 
pronation deformity of the feet, currently evaluated as 30 
percent disabling.

2.  Entitlement to a total rating for compensation based on 
individual unemployability due to a service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio (RO) in which the RO denied the benefits 
sought on appeal.  The appellant, who had active service from 
January 1946 to November 1947, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The Board remanded the case for further development in 
January 2001 and July 2003.  Subsequent to the completion of 
this development, the case was returned to the Board for 
further review.  Thereafter, in a February 2004 decision, the 
Board denied the appellant's claims.  The appellant appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In February 2006, the Court 
vacated and remanded the Board's February 2004 decision. See 
February 2006 Court order and judgment.  As such, the appeal 
has been returned to the Board for compliance with the 
Court's order. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

A preliminary review of the record with respect to the issues 
of whether the appellant is entitled to an increased rating 
in excess of 30 percent for a bilateral pronation deformity 
of the feet and a total disability rating based upon TDIU 
discloses a need for further development prior to final 
appellate review.  

In this regard, the Board requested in a July 2003 remand 
that the RO ensure that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) be fully complied with and satisfied regarding the 
issues on appeal.  In response, the RO provided the appellant 
with a letter dated in August 2003 that provided such 
information.  In response to this letter, the appellant 
submitted two authorizations for a Dr. B., who purportedly 
treated the appellant's service-connected foot disorder in 
1985. See authorizations dated in August 2003.  The appellant 
noted in his authorizations that Dr. B. was deceased. Id.  In 
regards to his medical records, the appellant failed to 
provide any addresses or contact information as to where his 
1985 private medical records could be located in light of Dr. 
B.'s demise. Id.  In addition to the authorizations, the 
appellant submitted a statement to the RO in which he 
indicated that he was treated at two hospitals in Hawaii and 
California; and that his records were located at a VA 
hospital in Cleveland, Ohio. See August 2003 statement in 
support of claim.   

A review of the appellant's claims file reveals a request by 
the RO for the appellant's medical records from the VA 
Medical Center in Cleveland, Ohio. See April 1987 request.  
In response, medical records dated in April 1985 and June 
1987 were associated with the claims file.  Presumably due to 
the fact that these medical records had already been 
associated with the claims file, and the RO had no 
information upon which to locate the appellant's 1985 private 
medical records, the RO recertified the appellant's case to 
the Board without further development. See January 2004 
letter from the RO to the appellant.  In doing so, the RO did 
not issue the appellant a Supplemental Statement of the Case 
(SSOC).  

In its February 2006 order, the Court determined that the 
appellant should have been provided with an SSOC prior to the 
RO's recertification of the appeal to the Board. See February 
2006 order, p. 2.  On this basis, the Court vacated the 
Board's February 2004 decision and remanded the case for 
further adjudication consistent with the Court's order. Id., 
p. 3.  Therefore, in compliance with the Court's February 
2006 order, the Board remands this case to the RO for the 
purpose of issuing an SSOC in compliance with 38 C.F.R. 
§ 19.31.

Although not addressed by the Court on the merits, the Board 
observes that the appellant raised two additional errors on 
appeal.  First, he argued prejudicial error in that he was 
not provided proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  He additionally argued that the 
Board committed a Stegall v. West, 11 Vet. App. 268 (1998), 
violation in conjunction with a January 2001 Board remand 
concerning instructions about a VA foot examination. June 
2004 appellant's brief; February 2006 order, p. 1.  While not 
addressing the merits of the appellant's arguments, the Board 
acknowledges that recent caselaw issued by both the Court and 
the U.S. Court of Appeals for the Federal Circuit has 
provided insight as to VA's requirements to assist in the 
development of claims pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA). See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  In light of this recent 
guidance, the RO should ensure that the VA's VCAA obligations 
continue to be complied with upon remand.  

As for the appellant's second argument of error involving the 
failure of the RO to follow the Board's January 2001 remand 
instructions concerning a January 2003 VA examination, the 
Board observes that the VA examination report at issue is 
over three years old.  Although the mere passage of time does 
not necessarily require that a VA examination be rescheduled, 
where the evidence of record does not reflect the current 
state of a veteran's disability, a VA examination must be 
conducted. See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Since this case must be remanded due to the need for 
the issuance of an SSOC, the Board finds that a new VA 
examination should be afforded the appellant.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development action required 
by the VCAA and implementing VA regulations 
is completed, including the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107.  See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

2.  The appellant should be afforded a new VA 
orthopedic examination to determine the nature 
and severity of his service-connected 
bilateral pronation deformity of the feet.  
The appellant's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.  All 
necessary studies and/or tests should be 
conducted.  The examiner should review the 
applicable rating criteria set forth in the 
Rating Schedule, including the rating criteria 
set forth at 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2006), prior to conducting the 
rating examination, and address that rating 
criteria in his examination report.  The 
examiner is further requested to offer an 
opinion as to the degree of overall functional 
impairment the appellant experiences resulting 
from his service-connected disability; and to 
offer an opinion as to whether it is at least 
as likely as not that the appellant is unable 
to obtain and maintain substantially gainful 
employment solely as a result of his service-
connected bilateral foot disability, without 
regard to his age or any nonservice-connected 
disorders.  Complete rationales for all 
opinions expressed must be included in the 
typewritten examination report.

3.  After completion of the foregoing, the RO 
should issue a Supplemental Statement of the 
Case with respect to the issues of whether the 
appellant is entitled to an increased rating 
in excess of 30 percent for a bilateral 
pronation deformity of the feet and a total 
disability rating based upon individual 
unemployability due to service-connected 
disability.  In doing so, the RO should review 
and evaluate all evidence of record associated 
with the claims file to date that is relevant 
to the appellant's claims.  The appellant 
should then be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).


